IN THE COURT OF APPEALS OF NORTH CAROLINA

                                             2022-NCCOA-453

                                                 No. COA21-760

                                             Filed 5 July 2022

     Robeson County, No. 19 JT 173

     IN THE MATTER OF: H.B.



              Appeal by respondent-mother from order entered 19 August 2021 by Judge

     Vanessa E. Burton in Robeson County District Court. Heard in the Court of Appeals

     10 May 2022.


              J. Edward Yeager, Jr., for the petitioner-appellee Robeson County Department
              of Social Services.

              Benjamin J. Kull for the respondent-appellant mother.

              North Carolina Administrative Office of the Courts, by Matthew D. Wunsche,
              for the Guardian ad Litem.


              ARROWOOD, Judge.


¶1            Respondent-mother (“mother”) appeals from the trial court’s order terminating

     her parental rights with respect to the minor child, “H.B.”1 For the following reasons,

     we affirm the trial court.

                                            I.       Background




     1   Initials are used throughout to protect the identity of the minor child.
                                          IN RE: H.B.

                                        2022-NCCOA-453

                                       Opinion of the Court



¶2            H.B. was born on 13 March 2015. On the same day, the Robeson County

     Department of Social Services (“DSS”) received a Child Protective Services report

     (“CPS report”) “alleging neglect due to substance abuse.”         On 30 April 2015, “a

     staffing decision was made for services not recommended and the case was closed.”

     Two other CPS reports followed throughout the years regarding mother’s care for

     H.B., both of which were swiftly closed via staffing decisions.

¶3            On 1 May 2019, DSS received a CPS report “alleging substance abuse” when

     mother gave birth to H.B.’s younger brother, “A.L.,”2 who was born premature at 27

     weeks and whose “meconium tested positive for cocaine and marijuana.” DSS also

     learned that A.L. was transferred “from Scotland Memorial Hospital to North East

     Hospital in Concord, North Carolina”; that mother did not have her own residence,

     but lived with her grandmother; that mother “did not have any supplies for” A.L.;

     that mother had not visited A.L. while he was hospitalized; that, according to mother,

     “a home assessment could not be completed at her residence because other people

     living in the residence had issues”; that H.B.’s father was deceased; and that H.B.

     lived with her paternal grandmother (“Ms. Bullard”). Mother admitted to DSS that

     “she smoked marijuana, but denied cocaine use.” However, mother then admitted to

     using “cocaine once ‘due to [A.L.’s father] beating and knocking on her[.]’ ” Mother




     2   See footnote 1, supra.
                                         IN RE: H.B.

                                        2022-NCCOA-453

                                      Opinion of the Court



     agreed to complete a substance abuse assessment.

¶4         On 14 May 2019, an employee with “Premier Behavioral” informed DSS that

     mother “was receiving services through Premier” and “would be attending substance

     abuse classes”; however, mother “had not completed a substance abuse assessment

     at this time due to not having active Medicaid in Robeson County.”

¶5         On 16 May 2019, DSS made a home visit at Ms. Bullard’s home to see H.B.

     There, DSS observed H.B.’s paternal great-grandmother, who was also present, “yell

     for [H.B.] to come from behind the home to meet with [DSS,]” as well as “several

     children in the yard cussing, playing with cross bows, and throwing bricks.”

¶6         On 23 May 2019, DSS “attempted to transport [mother] to the child and family

     team meeting, but [mother] did not make herself available.” “While in [mother]’s

     neighborhood,” the DSS social worker assigned to mother’s case “saw [mother]

     walking down a trail and called out to her multiple times, but [mother] ignored

     worker’s attempts and got out of worker’s sight.”

¶7         On 6 June 2019, DSS made another home visit to Ms. Bullard’s home to see

     H.B. “Ms. Bullard had to yell for [H.B.] outside the residence in order to locate her

     so [H.B.] could come in the home to visit with [DSS].” DSS learned that H.B. had

     lived with Ms. Bullard “for much of her life[,]” and that mother “gives Ms. Bullard a

     little money and sometimes buys [H.B.] some clothes, but not on a consistent basis.”
                                            IN RE: H.B.

                                          2022-NCCOA-453

                                         Opinion of the Court



¶8           On the same day, mother informed DSS that she had last used cocaine the

       previous week. Mother was living “in a mobile home with no electricity” at the time.

       Mother also admitted “to being diagnosed with bi-polar disorder and is not currently

       receiving services for her mental health.”

¶9           On 8 June 2019, DSS had “a discussion” with Ms. Bullard regarding her

       “supervision of her grandchildren.” Specifically, the DSS social worker assigned to

       mother’s case informed Ms. Bullard that she had “observed the children playing in

       the road[,]” that there was no adult supervising the children, and that the social

       worker had once “had to completely stop her car to avoid hitting a small female child,”

       whom she later learned was H.B. herself. On 10 June 2019, DSS learned that mother

       had “only attended two classes . . . at Premier Behavioral and that [she] was not

       compliant.”

¶ 10         DSS filed a juvenile petition on 11 June 2019, alleging that H.B. was neglected,

       due to her living “in an environment injurious to [her] welfare[,]” and dependent, due

       to her need of “assistance or placement because [she] has no parent, guardian, or

       custodian responsible for [her] care or supervision.” The trial court returned an order

       for nonsecure custody for H.B., as well as A.L., on the same day, scheduling a hearing

       for continued nonsecure custody for the following day. The trial court rendered orders

       for the continued placement of H.B. and A.L. in the nonsecure custody of DSS on
                                            IN RE: H.B.

                                          2022-NCCOA-453

                                         Opinion of the Court



       12 June 2019 and then again on 26 June 2019, both of which were filed on

       15 August 2019.

¶ 11         On 24 July 2019, mother entered into a “Family Services Agreement[,]” in

       which she “agreed to address housing, employment, parenting, to complete a Mental

       Health assessment, and a Substance Abuse assessment.”

¶ 12         The matters came on for adjudication and disposition on 12 September 2019.

       On adjudication, after making findings of fact consistent with the above facts, the

       trial court concluded that H.B. and A.L. were neglected pursuant to N.C. Gen. Stat.

       § 7B-101(15) and ordered for both children to remain in the legal custody of DSS

       pending disposition. On disposition, the trial court found that both H.B. and A.L. had

       been placed in a licensed foster home. The trial court also found that mother had not

       made herself available to DSS to develop “a Family Services Case Plan” and that DSS

       had been unable to contact mother since 20 August 2019. The trial court then stated

       it relied on and accepted into evidence DSS’s “Court Report” and “Family

       Reunification Assessment,” “the North Carolina Permanency Planning Review &

       Family Services Agreement,” and the Guardian ad Litem’s “Court Report[.]”

¶ 13         The trial court concluded that it was “in the best interest of the children that

       their custody remain[ ] with [DSS]” and that DSS “continue to work on efforts of

       reunification in this matter.” Accordingly, the trial court ordered for the legal and

       physical custody of H.B. and A.L. to remain with DSS, for DSS to continue to work
                                            IN RE: H.B.

                                          2022-NCCOA-453

                                         Opinion of the Court



       on reunification efforts, and for DSS to “develop a plan” with Ms. Bullard. Both orders

       on adjudication and disposition were filed on 23 October 2019.

¶ 14         On 25 March 2020, the trial court filed a review hearing order, ordering for

       H.B. and A.L. to remain in the custody of DSS.            Following a hearing held on

       14 May 2020, the trial court entered a permanency planning order, providing for the

       continued custody of H.B. and A.L. with DSS, and setting the primary plan for

       reunification with a concurrent plan for adoption. The trial court also noted that

       there was an open investigation at the time involving Ms. Bullard, “due to another

       child in her care testing positive for cocaine.”         Pending the results from this

       investigation, H.B. was to be placed back into Ms. Bullard’s home.

¶ 15         Following a 10 June 2020 hearing, the trial court entered another permanency

       planning order on 1 July 2020, in which it found that H.B. had been adjudicated

       neglected in 2019, that mother had failed to make herself available to DSS, follow

       through on her Family Services Case Plan, or visit H.B. and A.L. consistently, that

       DSS was investigating Ms. Bullard, and that the child in Ms. Bullard’s care who had

       tested positive for cocaine no longer resided with her. Then the trial court ordered,

       among other things, that H.B. remain in DSS’s custody, that H.B. be placed back into

       Ms. Bullard’s home, that mother’s visitation with her children be “reduced to once a

       month” with a 48-hour notice requirement, and that DSS pursue termination of

       mother’s parental rights with respect to A.L.
                                              IN RE: H.B.

                                            2022-NCCOA-453

                                           Opinion of the Court



¶ 16         H.B. was once again removed from Ms. Bullard’s home on 8 July 2020, where

       she was found “outside unsupervised with a black eye, and was also dirty.” “A CPS

       referral was called on Ms. Bullard and Scotland County DSS substantiated injurious

       environment on Ms. Bullard.” On 11 March 2021, mother’s parental rights with

       respect to A.L. were officially terminated.

¶ 17         DSS filed a petition for termination of parental rights with respect to H.B. on

       5 April 2021. DSS alleged, in pertinent part, the following:

                    3.     The child, [H.B.,] is currently residing in a licensed
                           foster home, under the supervision, direction and
                           custody of [DSS].

                    4.     The child, [H.B.], is currently in the custody of [DSS],
                           pursuant to a Non-Secure Custody Order entered on
                           June 11, 2019.

                    5.     That on [September 12, 2019],3 the Court adjudicated
                           the child, [H.B.,] as a neglected juvenile in accordance
                           with N.C.G.S. 7B-101 (15).

                    ....

                    11. The parental rights of the Respondent mother . . . is
                        [sic] subject to termination by the Court pursuant to
                        N.C.G.S[.] 7B-111 in that:

                           a. The mother has willfully left the minor child in
                              placement outside of the home for more than
                              twelve (12) months without showing to the
                              satisfaction of the court that reasonable progress

       3 As illustrated in paragraph 22 of this opinion, DSS’s petition was amended during the
       termination hearing because it had erroneously listed “September 18, 2019” as the date of
       the adjudication hearing.
                                             IN RE: H.B.

                                           2022-NCCOA-453

                                          Opinion of the Court



                              under the circumstances has been made in
                              correcting the conditions that led to the child’s
                              removal in that the mother failed to comply with
                              her family services case plan; and

                           b. The mother has neglected the child within the
                              meaning of N.C.G.S[.] 7B-101, pursuant to the
                              prior adjudication of neglect in the underlying
                              juvenile court file; and

                           c. The mother has willfully failed to pay a reasonable
                              portion of the costs of the child’s care for a
                              continuous period of six months immediately
                              preceding the filing of the petition, although
                              physically and financially able to do so.

                    ....

                    13. The Respondent Mother . . . is subject to termination
                        of her parental rights pursuant to N.C.G.S. 7B-1111.

                    ....

                    15. Termination of Respondent’s parental rights is in the
                        best interest and welfare of the minor child.

¶ 18         DSS included as exhibits H.B.’s birth certificate, the permanency planning

       order filed 1 July 2020, an affidavit of status as to H.B., and an additional, extensive

       affidavit detailing DSS’s dealings with mother since H.B.’s birth.           The second

       affidavit, particularly, consisted of a 14-page, 156-paragraph, detailed timeline of

       events beginning on 13 March 2015, when DSS made its first contact with mother,

       through 11 March 2021, when, among other things, the trial court ordered for H.B.’s

       primary plan to be shifted to adoption with a concurrent plan of reunification. This
                                              IN RE: H.B.

                                            2022-NCCOA-453

                                           Opinion of the Court



       timeline captures, in addition to the forementioned facts, mother’s repeated failure

       to present herself to visitations conducted at DSS and DSS’s multiple, failed attempts

       to reach mother either in-person or over the phone.

¶ 19          The matter came on for termination hearing on 28 July 2021, following a pre-

       trial order entered 1 July 2021. The trial court heard testimony from DSS foster care

       social worker Lataysha Carmichael (“Ms. Carmichael”) during the adjudication

       phase, and then from adoption social worker Chandra McKoy (“Ms. McKoy”) and

       Guardian ad Litem District Administrator Amy Hall (“Ms. Hall”) during disposition.

¶ 20          Ms. Carmichael testified that DSS “initially got involved with [H.B.]” due to a

       “referral” following A.L.’s diagnosis as “substance affected” at birth, and that H.B.

       had been “in care since June of 2019.” Ms. Carmichael testified that mother had not

       “done anything to complete a plan that would reunite the family” nor “paid any

       reasonable portion of the costs associated with the care for the child in the period of

       the six months prior to filing this petition[.]”

¶ 21          Ms. Carmichael stated that, between June 2019 and March 2021, mother

       never provided DSS proof of having submitted herself to a substance abuse

       assessment, of having acquired suitable housing of her own, or of being employed.

       Ms. Carmichael also stated that mother had made “a verbal communication to [her]

       that she was attending Positive Progress” for mental health and parenting services;

       however, when Ms. Carmichael spoke with “Positive Progress,” she learned that it
                                            IN RE: H.B.

                                          2022-NCCOA-453

                                         Opinion of the Court



       “had no record of [mother].” Ms. Carmichael stated that mother had not consistently

       presented herself to visitations at DSS.

¶ 22         Following Ms. Carmichael’s testimony, counsel for DSS moved to amend its

       petition to reflect that the date of the adjudication hearing was 12 September 2019,

       and not 18 September 2019, as was originally provided in the petition. The trial court

       granted DSS’s motion without objection.

¶ 23         The trial court made its oral ruling on adjudication, stating, in pertinent part:

                    The Court further finds that this matter came before the
                    Court on a petition for neglect; that the minor was found
                    and     adjudicated     a     neglected     juvenile   on
                    September 12, 2019, as a result of improper care and
                    substance abuse issues as determined by the Court on said
                    date; that the minor has been in custody of [DSS].

                    The Court further finds that the mother had a care plan,
                    failed to complete the care plan, failed to make any
                    payments for the costs of the care of the minor child, failed
                    to make any efforts to improve her status so that the child
                    could be removed from the custody of [DSS].

                    ....

                    Court further finds that this juvenile has been in at least
                    on three occasions in the care of at least two separate
                    parties: July 8, 2020, until now in the care of [foster
                    parents] Arthur and Jessie Kelly; June 10, 2020, until
                    July 7, 2020, the care of [Ms.] Bullard; and June the 11th,
                    2019, through June 9, 2020, in the care again of Arthur and
                    Jessie Kelly.

                    The Court has taken judicial notice of the file, reviewed the
                    exhibits admitted today, A, B, C and D, adopts the efforts
                    made by [DSS] not to proceed in a motion for termination
                                             IN RE: H.B.

                                            2022-NCCOA-453

                                          Opinion of the Court



                    of parental rights.

       Specifically, DSS’s Exhibit A, B, C, and D were the same four exhibits DSS had

       included in its petition for termination of parental rights: H.B.’s birth certificate, the

       permanency planning order filed 1 July 2020, an affidavit of status as to H.B., and

       the 14-page affidavit.

¶ 24         The trial court continued:

                    Further finding that the juvenile has been outside of the
                    mother’s home for more than 12 months without any
                    showing of any reasonable efforts of the mother to change
                    those circumstances, again, based upon the inaction of the
                    mother, that the juvenile was a neglected child.

                    Court finds that there is sufficient evidence to proceed and
                    find that it’s in the best interest and welfare of the minor
                    child that the parental rights be terminated and we
                    proceed to disposition at this point.

¶ 25         At disposition, Ms. McKoy testified that she had been assigned to mother’s case

       in March 2021, “once . . . the focus was shifted to adoption[.]” Ms. McKoy stated that

       mother had “initiated services at several providers[,]” but “hasn’t followed through.”

       According to Ms. McKoy, mother “was supposed to be getting a job at Waffle House,”

       which “f[e]ll through[,]” and was “currently living with her boyfriend.” Ms. McKoy

       testified that H.B. was doing “very well” in her “prospective adoptive placement.”

¶ 26         Lastly, Ms. Hall asked the trial court to find that grounds existed by which to

       terminate mother’s parental rights, that said grounds were “proven by clear, cogent[,]

       and convincing evidence,” that termination of mother’s parental rights was in the
                                               IN RE: H.B.

                                             2022-NCCOA-453

                                            Opinion of the Court



       best interest of H.B., that H.B. should remain in the “legal physical custody” of DSS,

       that visitation should be terminated, and that DSS should “continue with the plan of

       adoption . . . .”

¶ 27          The trial court made its oral ruling on disposition, stating, in pertinent part:

                      That the mother was assigned a case plan requiring her to
                      work several services, that she failed to do so and complete
                      any service;

                      That the mother did not follow through with providers and
                      that mother specifically admits that the most recent
                      providers . . . indicated they couldn’t work with her
                      because she had failed to continue previously with their
                      services when she signed up.

                      The Court finds that there is not a significant relationship
                      with the child and parent because the parent has not cared
                      for the child, has failed to visit consistently with the child
                      during the time that the child was in the care and legal
                      custody of [DSS].

                      The Court finds that the child has a bond and a
                      relationship with the prospective adoptive parents, has
                      been living with them for essentially two years;

                      That the mother . . . has previously been before [DSS] on
                      an additional . . . petition for termination of parental rights
                      which was granted; that the minor child [A.L.] resides in
                      the home that . . . [H.B.] currently lives in and so they are
                      biological siblings living together.

                      ....

                      The Court further finds that the period of time that [H.B.]
                      has been separated from her mother and unknown father,
                      based upon the past neglect and the likelihood of repetition
                      of that neglect, based upon the history of the mother and
                                             IN RE: H.B.

                                           2022-NCCOA-453

                                          Opinion of the Court



                    her care or lack of care for her children, as well as the fact
                    that the mother was willing to allow her child to remain in
                    the custody of [DSS] without working her plan or making
                    any progress, reasonable progress, to correct her situation
                    so that the child could be returned back to her;

                    The Court finds that today there has not been any change
                    in the circumstances except for the mother continues with
                    the pattern at the last minute during a hearing suggesting
                    that there is an alternative but her history of failing to
                    follow through, the Court finds that any efforts at this point
                    would not be in the best interest of the minor child [H.B.].

                    The Court finds that the lack of progress by [mother] was
                    willful and that she had the ability at a minimum to
                    participate in the counseling services set up by [DSS] and
                    to work her plan but she failed to do so, and it was by her
                    own inaction that the child remained in the custody of
                    [DSS].

                    As a result, the Court finds that it is in the best interest of
                    the minor child [H.B.] that the petition for the termination
                    of parental rights be granted; that the legal and physical
                    custody of [H.B.] will remain with [DSS] continuing with
                    the plan of adoption; terminate any visitation with the
                    biological mother . . . .

¶ 28         The trial court entered a signed, written order on 19 August 2021. The trial

       court made the following findings of fact with respect to H.B. and mother:

                    Based on the evidence presented by the parties, as well as
                    review of the Court record, the Court makes the following
                    findings, based on clear, cogent and convincing evidence:

                    1.   The name of the juvenile is [H.B.], as evidenced by the
                         child’s Birth Certificate attached to the filed Petition,
                         which is to be made part of this paragraph as if fully
                         set forth herein.
                                             IN RE: H.B.

                                           2022-NCCOA-453

                                          Opinion of the Court



                 2.     The child, [H.B.], currently resides in a licensed foster
                        home, under the supervision, direction and custody of
                        [DSS].

                 3.      . . . . [Mother] was served with a copy of the Petition
                        to Terminate Parental Rights on April 8, 2021.
                        [Mother] had notice of this proceeding today.

                 ....

                 5.     That a Juvenile Petition and Non-Secure Custody
                        Order were filed regarding the minor child, on
                        June 11, 2019.

                 6.     On September 12, 2019, the Court adjudicated the
                        child, [H.B.], as a neglected juvenile pursuant to
                        N.C.G.S. 7B-101 (15).

                 7.     That the Court takes judicial notice of the underlying
                        Juvenile File 19JA173 and [DSS]’s efforts to work
                        with the Respondent mother . . . .

                 8.     The mother . . . has willfully left the child in foster
                        care or placement outside the home for more than 12
                        months without showing to the satisfaction of the
                        court that reasonable progress under the
                        circumstances has been made in correcting those
                        conditions which led to the removal of the juvenile.
                        There is a high likelihood that the neglect would
                        continue.

                 10.4 The mother . . . has neglected the juvenile in that the
                      juvenile lives in an environment injurious to the
                      juveniles’ [sic] welfare.

                 11. The mother . . . failed to pay a reasonable portion of
                     the costs of the children’s [sic] care for a continuous
                     period of six months immediately preceding the filing


4   The trial court’s order skips number 9 in its list of findings of fact.
                                             IN RE: H.B.

                                           2022-NCCOA-453

                                          Opinion of the Court



                           of the petition, although physically and financially
                           able to do so.

                    12. The parental rights with respect to another child of
                        the parent have been terminated involuntarily by a
                        court of competent jurisdiction and the parent lacks
                        the ability or willingness to establish a safe home.

                    ....

                    14. As such, and based on clear, cogent and convincing
                        evidence, grounds exist to terminate the parental
                        rights of the Respondent mother . . . .

                    15. The Court relies on and accepts into evidence the
                        Timeline, marked DSS Exhibit ‘__” [sic], in making
                        these findings and finds the said report to both [sic]
                        credible and reliable.

       (Emphasis added.)

¶ 29         DSS’s “Timeline” noted in paragraph 15 of the trial court’s findings consisted

       of a two-page, 18-paragraph timeline of events beginning 1 March 2021, when

       mother’s case was assigned to Ms. McKoy, through 19 July 2021, nine days before the

       termination of parental rights hearing. This timeline illustrated, among other things,

       the following:      that mother had completed a mental health assessment in

       January 2021, but, as of 2 March 2021, had failed to present herself to a follow-up

       appointment “to begin services”; that mother had repeatedly failed to present herself

       for scheduled visits in April 2021; that during a “PPR meeting” held on 3 June 2021,

       during which mother was absent, the “[t]eam recommended to continue with plan of

       adoption, continue to monitor placement and continue to pursue” termination of
                                            IN RE: H.B.

                                           2022-NCCOA-453

                                         Opinion of the Court



       parental rights; that on 9 June 2021 mother had reported being “clean for 8 days”;

       that mother failed to show up on 15 June 2021 for a substance and mental health

       assessment; that mother had failed to show up for family visits on 7 and 19 July 2021;

       and that on 19 July 2021, mother informed Ms. McKoy over the phone that she had

       yet to secure employment.

¶ 30         The trial court concluded that grounds existed to terminate mother’s parental

       rights pursuant to N.C. Gen. Stat. § 7B-1111, stating:

                    a. The juvenile has been placed in the custody of [DSS] for
                       a continuous period of six months next preceding the
                       filing of the Petition, and

                    b. The Respondent mother . . . has willfully left the child in
                       the legal and physical custody of [DSS] from
                       June 11, 2019 until the present, for over 12 months
                       without making reasonable progress to correct the
                       conditions that led to the removal of the child; and

                    c. The Respondent mother . . . has neglected the juvenile
                       in that the juvenile live[s] in an environment injurious
                       to the juveniles’ [sic] welfare; and

                    d. The Respondent mother . . . has willfully failed to pay a
                       reasonable portion of the costs of the child’s care for a
                       continuous period of six months immediately preceding
                       the filing of the petition, although physically and
                       financially able to do so; and

                    e. The parental rights of the parnet [sic] with respect to
                       another child of the parent have been terminated
                       involuntarily by a court of competent jurisdiction and
                       the parent lacks the ability or willingness to establish a
                       safe home . . . .
                                                IN RE: H.B.

                                           2022-NCCOA-453

                                          Opinion of the Court



       (Emphasis added.)

¶ 31         The trial court ordered for the termination of mother’s parental rights and all

       visitation with respect to H.B. Mother filed notice of appeal on 15 September 2021.


                                          II.      Discussion

¶ 32         On appeal, mother argues that: the trial court erred by allowing “a mid-

       hearing motion to amend the termination petition to add a claim under N.C. Gen.

       Stat. § 7B-1111(a)(9)”; the trial court erred by making “no substantive findings of fact

       to support any of the termination grounds”; and the trial court abused its discretion

       “by basing its best interest determination on an unsupported finding of fact regarding

       the parent-child bond.” We first address whether the trial court’s findings of fact

       were sufficient to support its conclusions of law.

¶ 33          “We review a trial court’s adjudication to determine whether the findings are

       supported by clear, cogent and convincing evidence and the findings support the

       conclusions of law.” In re J.S., 377 N.C. 73, 2021-NCSC-28, ¶ 16 (citation and

       quotation marks omitted). “Findings of fact not challenged by respondent are deemed

       supported by competent evidence and are binding on appeal.”           Id. (citation and

       quotation marks omitted). “The trial court’s findings of fact that are supported by

       clear, cogent, and convincing evidence are deemed conclusive even when some
                                             IN RE: H.B.

                                            2022-NCCOA-453

                                          Opinion of the Court



       evidence supports contrary findings.” In re D.D.M., 2022-NCSC-34, ¶ 9 (citation

       omitted).

¶ 34          “In termination of parental rights proceedings, the trial court’s finding of any

       one of the . . . enumerated grounds is sufficient to support a termination.” In re

       N.T.U., 234 N.C. App. 722, 733, 760 S.E.2d 49, 57 (2014) (citation and quotation

       marks omitted) (emphasis added). “Thus, on appeal, if we determine that any one of

       the statutory grounds enumerated in § 7B-1111(a) is supported by findings of fact

       based on competent evidence, we need not address the remaining grounds.” Id.

       (citation omitted). Accordingly, we limit our review to N.C. Gen. Stat. § 7B-1111(a)(2)

       (“subsection (a)(2)”).

¶ 35          Under subsection (a)(2), a trial court “may terminate the parental rights upon

       a finding” that:

                     [t]he parent has willfully left the juvenile in foster care or
                     placement outside the home for more than 12 months
                     without showing to the satisfaction of the court that
                     reasonable progress under the circumstances has been
                     made in correcting those conditions which led to the
                     removal of the juvenile.

       N.C. Gen. Stat. § 7B-1111(a)(2) (2021).

¶ 36          “[A] trial court may take judicial notice of findings of fact made in prior

       orders . . . because where a judge sits without a jury, the trial court is presumed to

       have disregarded any incompetent evidence and relied upon the competent evidence.”
                                             IN RE: H.B.

                                           2022-NCCOA-453

                                          Opinion of the Court



       In re A.C., 2021-NCSC-91, ¶ 17 (citation omitted). “On the other hand, however, the

       trial court may not rely solely on prior court orders and reports and must, instead,

       receive some oral testimony at the hearing and make an independent determination

       regarding the evidence presented.” Id. (citation and quotation marks omitted).

¶ 37           Mother does not dispute any of the trial court’s findings of fact—including,

       namely, the finding that H.B. spent more than twelve months outside of mother’s

       home and care. Although the trial court’s findings are bare-boned and disordered,

       the trial court clearly identifies the grounds upon which to terminate mother’s

       parental rights pursuant to subsection (a)(2): that mother “has willfully left [H.B.] in

       foster care or placement outside the home for more than 12 months without showing

       to the satisfaction of the court that reasonable progress under the circumstances has

       been made in correcting those conditions which led to the removal of [H.B.].”

¶ 38           The trial court also makes a purported conclusion of law, which is better

       characterized as a finding of fact, in paragraph 3, subsection b, that reads: “The

       Respondent mother . . . has willfully left the child in the legal and physical custody of

       [DSS] from June 11, 2019 until the present, for over 12 months without making

       reasonable progress to correct the conditions that led to the removal of the child[.]”

       (Emphasis added.) See Dunevant v. Dunevant, 142 N.C. App. 169, 173, 542 S.E.2d

       242, 245 (2001) (“Findings of fact are statements of what happened in space and

       time. . . .   [A] pronouncement by the trial court which does not require the
                                             IN RE: H.B.

                                           2022-NCCOA-453

                                          Opinion of the Court



       employment of legal principles will be treated as a finding of fact, regardless of how

       it is denominated in the court’s order.” (citations and quotation marks omitted)).

¶ 39          The trial court took judicial notice “of the underlying Juvenile File 19JA173

       and [DSS]’s efforts to work with Respondent mother,” “relie[d] and accept[ed] into

       evidence the Timeline” submitted by DSS, and heard testimony from DSS social

       worker Ms. Carmichael, foster care social worker Ms. McKoy, and Guardian ad Litem

       District Administrator Ms. Hall. See In re A.C., ¶ 18 (“Although the trial court did

       take judicial notice of the record in the underlying neglect and dependency proceeding

       and incorporated ‘that file and any findings of fact therefrom within the [adjudication]

       order,’ it did not rely solely upon these materials in determining that respondent-

       mother’s parental rights in Arty were subject to termination. Instead, the trial court

       also received oral testimony during the termination hearing . . . .” (alteration in

       original)).

¶ 40          As we observed above, the underlying Juvenile File 19JA173, by its very

       nature, provides a thorough illustration of DSS’s dealings with mother from H.B.’s

       birth, culminating in the permanency planning order on 12 May 2021, by which the

       trial court allowed DSS to “focus its efforts on the plan of adoption” for H.B. DSS’s

       “Timeline” depicted DSS’s dealings from March through mid-July 2019, detailing

       mother’s repeated failure to follow through on her appointments and scheduled visits,

       all the while H.B. continued to live outside of mother’s care. Witness testimony at
                                              IN RE: H.B.

                                            2022-NCCOA-453

                                           Opinion of the Court



       the termination hearing corroborated the evidence provided by “the underlying

       Juvenile File” and DSS’s “Timeline[.]”

¶ 41         All of this evidence taken together showed exactly what the trial court found,

       and more: that mother had “willfully left [H.B.,]” who was six years old by the time

       of the termination hearing, “in the legal and physical custody of [DSS] from

       June 11, 2019 until the present[ ] for over 12 months”; that H.B. had already spent

       most of her life living outside of mother’s care, either in the precarious home of Ms.

       Bullard or in foster placement, by the time DSS became involved with the family;

       that H.B.’s living arrangements had been “injurious” to her welfare; that mother had

       “willfully failed to pay a reasonable portion of the costs of the child’s care for a

       continuous period of six months immediately preceding the filing of the petition”; that

       H.B. had been adjudicated neglected; that mother’s “parental rights with respect to

       another child[,]” A.L., “ha[d] been terminated involuntarily”; that mother “lacks the

       ability or willingness to establish a safe home”; that mother had repeatedly failed to

       follow through on her case plan; that DSS had repeatedly attempted to make contact

       with mother; and that mother had not made any progress toward bringing H.B. back

       into her care.

¶ 42         Though the trial court’s findings of fact are unartfully drafted, this is not a

       close case.      The order sufficiently, albeit minimally, supports the trial court’s
                                            IN RE: H.B.

                                          2022-NCCOA-453

                                         Opinion of the Court



       conclusion that mother’s parental rights with respect to H.B. should be terminated

       pursuant to subsection (a)(2).5

                                         III.   Conclusion

¶ 43         For the foregoing reasons, we affirm the trial court’s termination of mother’s

       parental rights.

             AFFIRMED.

             Judge INMAN concurs.

             Judge WOOD dissents by separate opinion.




       5Because we conclude the trial court did not err in making its order, we do not address
       mother’s remaining issues on appeal.
                                              IN RE: H.B.

                                           2022-NCCOA-453

                                          WOOD, J., dissenting




        No. COA21-760 – In re: H.B.


             WOOD, Judge, dissenting.


¶ 44         The trial court failed to make the necessary, substantive findings of fact to

       support its conclusions of law that grounds existed under N.C. Gen. Stat. § 7B-1111

       to terminate Mother’s parental rights to H.B. The order of the trial court should be

       vacated and remanded for the trial court to make further findings of fact to support

       its conclusions of law that grounds existed to terminate Mother’s parental rights. I

       respectfully dissent.

                          I.   Factual and Procedural Background

¶ 45         On August 19, 2021, the trial court entered an order terminating Mother’s

       parental rights to H.B. In the adjudication, the trial court made 14 findings of fact:

                    1. The name of the juvenile is . . . [H.B.], as evidenced by
                    the child’s Birth Certificate attached to the filed Petition,
                    which is to be made part of this paragraph as if fully set
                    forth herein.

                    2. The child, . . . [H.B.], currently resides in a licensed
                    foster home, under the supervision, direction and custody
                    of the Robeson County Department of Social Services.

                    3. The mother of the child is . . . [Mother]. . . . [Mother] was
                    served with a copy of the Petition to Terminate Parental
                    Rights on April 8, 2021. . . . [Mother] had notice of this
                    proceeding today.
                         IN RE: H.B.

                       2022-NCCOA-453

                     WOOD, J., dissenting



4. That there is no father listed on the child’s birth
certificate. That an unknown father was served by process
of publication.

5. That a Juvenile Petition and Non-Secure Custody Order
were filed regarding the minor child, on June 11, 2019.

6. On September 12, 2019, the Court adjudicated the child,
. . . [H.B.], as a neglected juvenile pursuant to N.C.G.S. 7B-
101 (15).

7. That the Court takes judicial notice of the underlying
Juvenile File 19JA173 and the Department’s efforts to
work with the Respondent mother[] . . . the Respondent
Unknown father of the child, . . . [A.L.].

8. The mother, . . . [Mother] has willfully left the child in
foster care or placement outside the home for more than 12
months without showing to the satisfaction of the court
that reasonable progress under the circumstances has been
made in correcting those conditions which led to the
removal of the juvenile. There is a high likelihood that the
neglect would continue.

10. [sic] The mother, . . . [Mother] has neglected the
juvenile in that the juvenile lives in an environment
injurious to the juveniles’ welfare.

11. The mother, . . . [Mother] failed to pay a reasonable
portion of the costs of the children’s care for a continuous
period of six months immediately preceding the filing of the
petition, although physically and financially able to do so.

12. The parental rights with respect to another child of the
parent have been terminated involuntarily by a court of
competent jurisdiction and the parent lacks the ability or
willingness to establish a safe home.

13. That the unknown father, has willfully left the child in
foster care for more than twelve months without showing
                                              IN RE: H.B.

                                           2022-NCCOA-453

                                          WOOD, J., dissenting



                    to the satisfaction of the Court that reasonable progress
                    under the circumstances has been made in correcting the
                    conditions that led to the child’s removal; has failed to file
                    an affidavit of paternity in a central registry maintained
                    by the Department of Health and Humans Services;
                    legitimated the juvenile pursuant to provisions of G.S. 49-
                    10, G.S. 49-12.1, or filed a petition for this specific purpose;
                    legitimated the juvenile by marriage to the mother of the
                    juvenile; has not provided substantial financial support or
                    consistent care with respect to the juvenile and mother; has
                    not established paternity through G.S. 49-14, 110-132,
                    130A-101, 130A-118, or other judicial proceeding.

                    14. As such, and based on clear, cogent and convincing
                    evidence, grounds exist to terminate the parental rights of
                    the Respondent mother[] . . . and the Respondent unknown
                    father.

                    15. The Court relies on and accepts into evidence the
                    Timeline, marked DSS Exhibit ‘__”, [sic] in making these
                    findings and finds the said report to [sic] both credible and
                    reliable.

       Additionally, the trial court made 10 findings of fact in the dispositional portion of its

       order. One of these findings, finding of fact number 8, stated, “[t]hat there is no bond

       between the minor child and the Respondent mother . . . .” The trial court then

       terminated Mother’s parental rights to H.B. Mother filed a timely notice of appeal.

                                   II.   Standard of Review

¶ 46         A proceeding to terminate parental rights consists of two stages, an

       adjudicatory stage followed by a dispositional stage. In re A.A.M., 379 N.C. 167, 2021-

       NCSC-129, ¶ 14; Bolick v. Brizendine (In re D.R.B.), 182 N.C. App. 733, 735, 643

       S.E.2d 77, 79 (2007). At the adjudicatory stage, the petitioner must show by “clear,
                                             IN RE: H.B.

                                           2022-NCCOA-453

                                          WOOD, J., dissenting



       cogent, and convincing evidence” “any ground for termination alleged under N.C.G.S.

       § 7B-1111(a)” exists. In re A.A.M., at ¶ 14 (citing N.C. Gen. Stat. § 7B-1109(e)-(f)

       (2019)). During this stage, “the trial court must ‘take evidence, find the facts, and . .

       . adjudicate the existence or nonexistence of any of the circumstances set forth in

       [N.C.G.S. §] 7B-1111 which authorize the termination of parental rights of the

       respondent.’ ” In re B.O.A., 372 N.C. 372, 379-80, 831 S.E.2d 305, 310 (2019) (quoting

       N.C. Gen. Stat. § 7B-1109(e)). If a petitioner successfully shows the existence of any

       of the enumerated grounds under N.C. Gen. Stat. § 7B-1111, the trial court then

       proceeds to the dispositional stage. In re Shepard, 162 N.C. App. 215, 221, 591 S.E.2d

       1, 5 (2004). At the dispositional stage, the trial court must determine whether “it is

       in the best interests of the child to terminate the parental rights.” In re Young, 346

       N.C. 244, 247, 485 S.E.2d 612, 615 (1997) (citation omitted); see In re N.C.E., 379 N.C.

       283, 2021-NCSC-141, ¶ 12.

¶ 47         On appeal, our appellate courts must determine whether the trial court’s

       findings of fact are supported by “clear and convincing evidence[,]” In re W.K., 376

       N.C. 269, 277, 852 S.E.2d 83, 89-90 (2020), and “whether those findings support the

       trial court’s conclusions of law.” In re B.O.A., 372 N.C. at 379, 831 S.E.2d at 310

       (citing In re Moore, 306 N.C. 394, 404, 293 S.E.2d 127, 133 (1982)); see In re Shepard,

       162 N.C. App. at 221, 591 S.E.2d at 6. “The issue of whether a trial court’s findings

       of fact support its conclusions of law is reviewed de novo.” In re J.S., 374 N.C. 811,
                                                IN RE: H.B.

                                               2022-NCCOA-453

                                          WOOD, J., dissenting



       814, 845 S.E.2d 66, 71 (2020). We review the trial court’s determination at the

       dispositional stage as to the child’s best interest for abuse of discretion. In re N.C.E.,

       379 N.C. 283, 2021-NCSC-141 ¶ 13. “Under this standard, we defer to the trial court’s

       decision unless it is manifestly unsupported by reason or one so arbitrary that it could

       not have been the result of a reasoned decision.” Id. (internal quotation marks

       omitted) (quoting In re J.J.B., 374 N.C. 787, 791, 845 S.E.2d 1, 4 (2020)).

                                        III.     Discussion

       A. Substantive Findings of Fact

¶ 48         Mother asserts the trial court made no substantive finding of fact to support

       its ultimate conclusions of law that four separate grounds exited under N.C. Gen.

       Stat. § 7B-1111 to terminate her parental rights to H.B. I agree.

¶ 49         In an adjudicatory hearing for termination of parental rights, the trial court

       must “take evidence, find the facts, and shall adjudicate the existence or nonexistence

       of any of the circumstances set forth in G.S. 7B-1111 which authorize the termination

       of parental rights of the respondent.” N.C. Gen. Stat. § 7B-1109(e) (2021). As the

       majority opinion above explains, “[i]n termination of parental rights proceedings, the

       trial court’s ‘finding of any one of the . . . enumerated grounds is sufficient to support

       a termination.’ ” In re N.T.U., 234 N.C. App. 722, 733, 760 S.E.2d 49, 57 (2014)

       (quoting In re J.M.W., 179 N.C. App. 788, 791, 635 S.E.2d 916, 918-19 (2006)).

       Notwithstanding this, when entering its judgment to terminate parental rights, the
                                             IN RE: H.B.

                                           2022-NCCOA-453

                                          WOOD, J., dissenting



       trial court must “find the facts specifically[,]” 2) “state separately its conclusions of

       law thereon[,”] and 3) “direct the entry of the appropriate judgment.” N.C. Gen. Stat.

       § 1A-1, R. 52(a)(1) (emphasis added); see In re Anderson, 151 N.C. App. 94, 96, 564

       S.E.2d 599, 601-02 (2002); Quick v. Quick, 305 N.C. 446, 451, 290 S.E.2d 653, 657

       (1982), superseded by statute on other grounds, N.C. Gen. Stat. § 50-13.4(f)(9) (2021).

¶ 50         In other words, “the trial court’s factual findings must be more than a

       recitation of allegations. They must be the ‘specific ultimate facts . . . sufficient for

       the appellate court to determine that the judgment is adequately supported by

       competent evidence.’ ” In re Anderson, 151 N.C. App. at 97, 564 S.E.2d at 602

       (emphasis added) (quoting Montgomery v. Montgomery, 32 N.C. App. 154, 156-57, 231

       S.E.2d 26, 28 (1977)); see In the Matter of: B.F.N. and C.L.N., 2022-NCSC-68, ¶ 15

       (“The trial court is under a duty to find the facts specially and state separately its

       conclusions of law thereon, regardless of whether the court is granting or denying a

       petition to terminate parental rights.” (internal

¶ 51         quotation marks omitted)).       “Ultimate facts are the final resulting effect

       reached by processes of logical reasoning from the evidentiary facts.” Id. (quotation

       omitted); see Quick, 305 N.C. at 451, 290 S.E.2d at 657 (“[A] proper finding of facts

       requires a specific statement of the facts on which the rights of the parties are to be

       determined, and those findings must be sufficiently specific to enable an appellate

       court to review the decision and test the correctness of the judgment.”).
                                             IN RE: H.B.

                                           2022-NCCOA-453

                                          WOOD, J., dissenting



¶ 52         In In re Anderson, we addressed the interplay between an adjudication order,

       N.C. Gen. Stat. § 7B-1109, and Rule 52. There, the respondent contended the trial

       court erred by concluding grounds existed under N.C. Gen. Stat. § 7B-1111 to

       terminate his parental rights. In re Anderson, 151 N.C. App. at 96, 564 S.E.2d at

       601. On appeal, we reviewed the trial court’s order on adjudication and found it only

       possessed three findings of fact. Id. at 97, 564 S.E.2d at 602. We concluded these

       findings of fact were insufficient because “[t]wo merely recite[d] that DSS filed a

       petition and that service was proper on [the parties]” and the third finding of fact was

       a “mere recitation[] of allegations.” Id. We further held “[e]ven if the factual findings

       here did not merely recite allegations, they remain insufficient to support the

       conclusions of law that grounds exist for termination.” Id.

¶ 53         Notably, the majority’s opinion discusses the trial court’s oral adjudication of

       H.B., however, a trial court’s oral adjudication at trial does not constitute a judgment.

       See Dabbondanza v. Hansley, 249 N.C. App. 18, 21, 791 S.E.2d 116, 119 (2016);

       Spears v. Spears, 245 N.C. App. 260, 286, 784 S.E.2d 485, 502 (2016) (“The

       announcement of an order in court merely constitutes rendition of the order, not its

       entry.”). In its oral adjudication, the trial court included DSS’s exhibits A, B, C, and

       D which comprised of H.B.’s birth certificate, the July 1, 2020 permanency planning

       order, an affidavit status of H.B., and an affidavit prepared by DSS. (T p 18; R p

       163-64, 170-71). Notwithstanding, this oral rendition is not a final order as it was
                                               IN RE: H.B.

                                            2022-NCCOA-453

                                           WOOD, J., dissenting



       not “reduced to writing, signed by the judge, and filed with the clerk of court.” N.C.

       Gen. Stat. § 1A-1, R.58. Even if a trial court enters an oral ruling, “a trial court’s oral

       findings are subject to change before the final written order is entered[] . . . .” In re

       E.D.H., 2022-NCSC-70, ¶ 19 (quoting In re A.U.D., 373 N.C. 3, 9-10, 832 S.E.2d 698,

       702 (2019); see In re L.G.A., 277 N.C. App. 46, 2021-NCCOA-137, ¶ 22 (“[T]he written,

       signed, and filed order may not have exactly the same provisions as announced at the

       conclusion of the hearing.”). After the trial court enters an oral rendition, it is the

       responsibility of the trial court to ensure that the written order comports to the

       findings and rulings of the trial court, regardless of whom drafts the written order.

       Here, the court made numerous oral findings that were not contained in the written

       order; however, since the trial court retains the authority to change its ruling prior

       to entry of the written order, we cannot presume that the trial court was still

       confident in its finding made during its oral rendition at the time the written order

       was signed and filed. Because the trial court’s oral adjudication is not a judgment,

       this Court’s review must be limited to the trial court’s written order for the purpose

       of this appeal. See id.; Spears, 245 N.C. App. at 286, 784 S.E.2d at 502; Oltmanns v.

       Oltmanns, 241 N.C. App. 326, 330, 773 S.E.2d 347, 351 (2015).

¶ 54          Here, the majority’s opinion concludes,

                     the trial court clearly identifies the grounds upon which to
                     terminate mother’s parental rights pursuant to subsection
                     (a)(2): that mother “has willfully left [H.B.] in foster care or
                                             IN RE: H.B.

                                           2022-NCCOA-453

                                          WOOD, J., dissenting



                    placement outside the home for more than 12 months
                    without showing to the satisfaction of the court that
                    reasonable progress under the circumstances has been
                    made in correcting those conditions which led to the
                    removal of [H.B.].”

       By so concluding, the majority disregards that the trial court has failed to “find the

       facts” specifically, and thus has failed to fulfil its fact-finding duty. The first six

       findings of fact merely recite the juvenile’s name, location of the child’s current

       residence, that service was proper upon Mother and father, that DSS filed a petition

       and non-secure custody order, and that H.B. was adjudicated neglected. See id.

       These first six findings are not “ultimate facts required by Rule 52(a) to support the

       trial court’s conclusions of law, but rather are mere recitations of” the jurisdictional

       posture of the trial court and procedure of this case. Id. (internal quotation marks

       omitted). Although finding of fact number 7 found by the trial court took judicial

       notice of the underlying case file, it fails to make a specific ultimate finding of fact.

       See id.; Quick, 305 N.C. at 451, 290 S.E.2d at 657.

¶ 55         Moreover, findings of fact numbers 8, 10, 11, and 12 are mere recitations of the

       statutory language of N.C. Gen. Stat. § 7B-1111(a)(1)-(3), (9). N.C. Gen. Stat. § 7B-

       1111 provides,

                    [t]he court may terminate the parental rights upon a
                    finding of one or more of the following:

                    (1) The parent has abused or neglected the juvenile. The
                    juvenile shall be deemed to be abused or neglected if the
                                              IN RE: H.B.

                                           2022-NCCOA-453

                                          WOOD, J., dissenting



                    court finds the juvenile to be . . . a neglected juvenile within
                    the meaning of G.S. 7B-101. [See N.C. Gen. Stat. § 7B-
                    101(15)(e) (2021) (stating a juvenile is neglected when the
                    caretaker “[c]reates or allows to be created a living
                    environment that is injurious to the juvenile’s welfare”).]

                    (2) The parent has willfully left the juvenile in foster care
                    or placement outside the home for more than 12 months
                    without showing to the satisfaction of the court that
                    reasonable progress under the circumstances has been
                    made in correcting those conditions which led to the
                    removal of the juvenile. No parental rights, however, shall
                    be terminated for the sole reason that the parents are
                    unable to care for the juvenile on account of their poverty.

                    (3) The juvenile has been placed in the custody of a county
                    department of social services, a licensed child-placing
                    agency, a child-caring institution, or a foster home, and the
                    parent has for a continuous period of six months
                    immediately preceding the filing of the petition or motion
                    willfully failed to pay a reasonable portion of the cost of
                    care for the juvenile although physically and financially
                    able to do so.

                     ...

                    (9) The parental rights of the parent with respect to
                    another child of the parent have been terminated
                    involuntarily by a court of competent jurisdiction and the
                    parent lacks the ability or willingness to establish a safe
                    home.

       N.C. Gen. Stat. § 7B-1111(a)(1)-(3), (9) (2021).

¶ 56         Finding of fact number 8 mirrors the language of N.C. Gen. Stat. § 7B-

       1111(a)(2), stating

                    [t]he mother, . . . [Mother], has willfully left the child in
                    foster care or placement outside the home for more than 12
                                             IN RE: H.B.

                                           2022-NCCOA-453

                                         WOOD, J., dissenting



                    months without showing to the satisfaction of the court
                    that reasonable progress under the circumstances has been
                    made in correcting those conditions which led to the
                    removal of the juvenile. There is a high likelihood that the
                    neglect would continue.

       Likewise, finding of fact number 10 copies the language of N.C. Gen. Stat. §§ 7B-1111

       and 7B-101(15)(e), providing, “[t]he mother, . . . [Mother] has neglected the juvenile

       and the juvenile lives in an environment injurious to the juveniles’ welfare.” Finding

       of fact number 11 also copies the language of N.C. Gen. Stat. § 7B-1111(a)(3), stating,

       “[t]he mother, . . . [Mother] failed to pay a reasonable portion of the costs of the

       children’s care for a continuous period of six months immediately preceding the filing

       of the petition, although physically and financially able to do so.” Finally, finding of

       fact number 12 is a recitation of N.C. Gen. Stat. § 7B-1111(a)(9): “The parental rights

       with respect to another child of the parent have been terminated involuntarily by a

       court of competent jurisdiction and the parent lacks the ability or willingness to

       establish a safe home.”

¶ 57         Because findings of fact numbers 8, 10, 11, and 12 are merely recitations of the

       statutory language of N.C. Gen. Stat. § 7B-1111, the trial court failed to “find the

       facts specifically.” N.C. Gen. Stat. § 1A-1, R. 52(a)(1). In other words, by copying the

       statutory language of N.C. Gen. Stat. § 7B-1111, these findings of facts are not

       ultimate findings of fact, because they are not “the final resulting effect reached by

       processes of logical reasoning from the evidentiary facts.” In re Anderson, 151 N.C.
                                             IN RE: H.B.

                                           2022-NCCOA-453

                                         WOOD, J., dissenting



       App. at 97, 564 S.E.2d at 602 (quotation omitted). Therefore, findings of fact numbers

       8, 10, 11, and 12 are insufficient to support the trial court’s judgment.

¶ 58         Finally, findings of fact numbers 13, 14, and 15 are also insufficient to support

       the termination of Mother’s right to H.B. Finding of fact number 13 concerns the

       unknown father and thus is not applicable to Mother. Finding of fact number 14 is

       more properly categorized as a conclusion of law than a finding of fact. A conclusion

       of law is “any determination requiring the exercise of judgment, or the application of

       legal principles . . . .” China Grove 152, LLC v. Town of China Grove, 242 N.C. App.

       1, 6, 773 S.E.2d 566, 569 (2015) (In re Helms, 127 N.C. App. 505, 510, 491 S.E.2d 672,

       675 (1997)). Finding of fact number 14 provides, “[a]s such, and based on clear, cogent

       and convincing evidence, grounds exist to terminate the parental rights of the

       Respondent mother[] . . . and the Respondent unknown father.” This determination

       requires the trial court judge to exercise her judgment and determine “clear, cogent

       and convincing” evidence existed so as to terminate Mother’s right to H.B.

       Accordingly, although finding of fact number 14 is labeled as a finding of fact, it is

       “more properly classified [as] a conclusion of law.” In re Helms, 127 N.C. App. at 510,

       491 S.E.2d at 675. Lastly, finding of fact number 15 states “[t]he Court relies on and

       accepts into evidence the Timeline, marked DSS Exhibit ‘__’, [sic] in making these

       findings and finds the said report to be [sic] both credible and reliable.” This finding

       does not state what information in the Timeline the trial court relied on and fails to
                                               IN RE: H.B.

                                             2022-NCCOA-453

                                           WOOD, J., dissenting



       identify for this court what the DSS Exhibit’s identification number is.

¶ 59           Based on the foregoing, the trial court’s findings of fact were wholly insufficient

       for an appellate court to determine “whether the trial court correctly exercised its

       function to find the facts and apply the law thereto.” In the Matter of: B.F.N. and

       C.L.N., at ¶ 15 (quotation omitted). Although the majority notes “the trial court’s

       findings are bare-boned and disordered[,]” their subsequent affirmation of the trial

       court’s judgment disregards the trial court’s duty to make specific findings of facts.

       This duty is not to be taken lightly, especially in a case such as the one sub judice

       where a parent’s constitutional right to his or her child is involved. The trial court

       erred by failing to make specific findings of fact in this case to support its termination

       of Mother’s parental rights to H.B. Thus, I would vacate and remand the judgment

       of the trial court for further findings of fact.

       B. Mother’s Remaining Arguments

¶ 60           The majority’s opinion did not address Mother’s remaining arguments on

       appeal because it concluded the trial court’s findings of fact supported its termination

       of Mother’s parental rights to H.B. Because I would vacate and remand the trial

       court’s judgment for further findings, I also address Mother’s remaining arguments

       here.

          1. The Disposition’s Finding of Fact Number 8

¶ 61           First, Mother contends the disposition’s finding of fact number 8 is not
                                             IN RE: H.B.

                                           2022-NCCOA-453

                                          WOOD, J., dissenting



       supported by competent evidence, and thus the trial court abused its discretion by

       basing its best interest determination on this fact. This finding provides, “there is no

       bond between the minor child and the Respondent mother[] . . . .” After a careful

       review of the record, there is no evidence in the record to support this finding of fact.

       Rather, DSS’s witness at the hearing, Chandra McKoy, testified H.B. recognized

       Mother and appeared happy to see her when visits did occur. Furthermore, the

       guardian ad litem’s report to the court reported “[e]ven though . . . [H.B.] has been in

       foster care for over two years, she still has a bond with her mother. She loves and

       misses her.” As such, the trial court erred by making finding of fact number 8.

¶ 62         Regarding the latter part of Mother’s argument, this need not be addressed

       here. A trial court conducts a determination of a child’s best interest “[a]fter an

       adjudication that one or more grounds for terminating a parent’s rights exist . . . .”

       N.C. Gen. Stat. § 7B-1110(a) (2021). Thus, because I would vacate and remand the

       trial court’s judgment that grounds existed under N.C. Gen. Stat. § 7B-1111 to

       terminate Mother’s parental rights to H.B. for further findings, the latter portion of

       Mother’s argument need not be addressed.

          2. Additional Ground for Termination

¶ 63         Second, Mother argues the trial court committed reversible error by allowing

       DSS to amend the petition and add a claim under N.C. Gen. Stat. § 7B-1111(a)(9)

       during the termination hearing. See N.C. Gen. Stat. § 7B-1111(a)(9) (2021) (“The
                                               IN RE: H.B.

                                              2022-NCCOA-453

                                          WOOD, J., dissenting



       parental rights of the parent with respect to another child of the parent have been

       terminated involuntarily by a court of competent jurisdiction and the parent lacks

       the ability or willingness to establish a safe home.”). This court has repeatedly held

       a trial court may not grant a motion to amend a petition to terminate a parent’s

       parental rights during a termination hearing. In re G.B.R., 220 N.C. App. 309, 314,

       725 S.E.2d 387, 390 (2012); In re B.L.H., 190 N.C. App. 142, 146, 660 S.E.2d 255, 257

       (2008), aff’d per curiam, 362 N.C. 674, 669 S.E.2d 320 (2008). As such, the trial court

       erred by allowing such amendment.

                                        IV.     Conclusion

¶ 64          Our appellate case law and Rule 52 of North Carolina Civil Procedure requires

       a trial court to make specific findings of fact. The trial court made no substantive

       findings of fact in this case. Without specific findings of fact to support the trial

       court’s conclusions of law that grounds existed to terminate Mother’s parental right

       to H.B. under N.C. Gen. Stat. § 7B-1111, we are left with insufficient facts from which

       to determine whether the trial court’s judgment is adequately supported by

       competent evidence. As such, the trial court failed to fulfil its fact-finding duty. Thus,

       the judgment of the trial court should be vacated and remanded for further findings

       of fact, and I respectfully dissent.